The accident complained of occurred when a “ smoke pot ” purchased by appellant, with other scrap metal, from the Naval Ammunition Depot at Iona Island, New York, was ignited when being handled by a crane operator employed by appellant, and the resulting smoke filled the building in which respondent wife was employed, causing her to leave the building, with other employees, through an emergency exit and to fall, by reason of lack of visibility, in an alleyway adjoining such building. The proof adduced was sufficient to justify the jury in determining that appellant was negligent in the handling of the scrap metal which contained the “ smoke pot ” which was ignited, and that such negligence was the proximate cause of the accident complained of. Present — 'Nolan, P. J., Johnston, Sneed, Wenzel and MacCrate, JJ.